            Case 1:19-cv-03477-CJN Document 10 Filed 01/30/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                                     )
PATRICK EDDINGTON,                                   )
                                                     )
       Plaintiff,                                    )
                                                     )
       v.                                            )       Civil Action No. 19-3477 (CJN)
                                                     )
FEDERAL BUREAU                                       )
OF INVESTIGATION, et al.,                            )
                                                     )
       Defendants.                                   )
                                                     )

                                   JOINT STATUS REPORT

       Defendants, the Federal Bureau of Investigation (“FBI”) and the U.S. Department of

Justice (“DOJ,” collectively “Defendants”), and Plaintiff, Patrick Eddington, by their respective

undersigned counsel, respectfully submit this Joint Status Report pursuant to the Court’s Minute

Order of January 15, 2020. This case arises under the Freedom of Information Act (“FOIA”) and

involves Plaintiff’s request to the Federal Bureau of Investigation (“FBI”) for records relating to

Edward Snowden.

1.     The FBI recently completed its search for responsive records and has located

       approximately 121 pages. It is in the early stages of processing the records for

       redactions. The FBI estimates that it will be able to complete the processing and release

       all nonexempt material by the end of March 2020, with the exception of information that

       will require consultation with other government agencies. FBI estimates that the

       consultation process is likely to take another month, with the FBI finishing that by the

       end of April 2020.
         Case 1:19-cv-03477-CJN Document 10 Filed 01/30/20 Page 2 of 2



2.     Defendants propose that the parties file another joint status report by March 15, 2020, to

       update the Court on the FBI’s progress, and propose another date for a second joint status

       report. Counsel for Plaintiff agreed to this proposal.



Dated: January 30, 2020                             Respectfully submitted,


  /s/ Joshua Hart Burday                            JESSIE K. LIU, D.C. Bar #472845
 JOSHUA HART BURDAY                                 United States Attorney for the District of Columbia
 Loevy & Loevy
 311 N. Aberdeen Street                             DANIEL F. VAN HORN, D.C. Bar #924092
 Third Floor                                        Assistant United States Attorney
 Chicago, IL 60607
 (312) 243-5900                                      /s/ Alan Burch
 Fax: (312) 243-5902                                ALAN BURCH, D.C. Bar #470655
 joshb@loevy.com                                    Assistant United States Attorney
                                                    United States Attorney’s Office, Civil Division
 Counsel for Plaintiff                              555 Fourth St., NW
                                                    Washington, DC 20530
                                                    (202) 252-2550, alan.burch@usdoj.gov

                                                    Counsel for Defendant




                                                2
